PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $310.00 for office equipment maintenance services provided respondent. The invoice for these services was not processed for payment in the appropriate fiscal *61year; therefore, the claimant has not been paid. The respondent admits the validity and amount of the claim and states that there were sufficient funds expired in the proper fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $310.00.
Award of $310.00.